DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of group II, claims 64-68 in the reply filed on 9/6/2022 is acknowledged.
Claims 1-48 have been cancelled.
Claims 49-68 are pending.
Claims 49-63 are withdrawn from further consideration.
Claims 64-68 are under examination. 

Claim Objections
Claim 64 is objected to because of the following informalities:  please provide full name of PPT.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 64, step (iii), second line, the feature “comprising a population of PPTs depleted of PPTs recognized by antibodies present in the first biological sample” is not clear and confusing.  Step (iii) follows step (ii) by immunoprecipitating the antibody-PPT complexes from the control subject, e.g. healthy subject.  If this is the case, the so-called “depleted of PPTs” should come from the suspected patients suffering from the disease (as corresponding to the preamble of line 1), not from the healthy control subject. 

With regard to claim 64, step (iv), second line, the feature “comprising a plurality of antibodies from one or more patients suffering from the same health condition or diagnosed as being at risk of suffering from the same healthy condition” is not clear and confusing. It is not clear what applicants mean “same health condition”.  If applicant mean that the “same health condition” refers to the disease of preamble, please clearly recite so. 

With regard to claim 64, it is not clear whether amplifying prey nucleic acid sequences associated with the first control sample needs to be performed as well as the second patient’s sample. Moreover, it is not clear whether a comparison between the two, namely the control and the patient subjects, needs to be performed in order to identify a disease-associated antigen.  For the prior art search purpose, the Office would consider the above step (iii) and (iv) with the additional clarifications as suggested. Furthermore, the Office would also consider a further sequencing on the control subject prey nucleic acid as compared to the that of patient’s would be performed followed by comparison with patient’s in order to identify disease-associated antigen. 


3.	The following references are considered pertinent but are not cited as prior art. 


Kozlov (PloS One 2012 7:e37441 “A highly Scalable Peptide-Based Assay System for Proteomics”)

US 10288608

US 20080312103

US 20110245101

4.	Claims 64-68 are free of prior art subject to the clarification based on 35 USC 112(b) rejection as aforementioned. The following is an examiner’s statement of reasons for allowance: No prior art teaches or suggests of using the current invention in identifying a disease-associated antigen. The closest prior art is the reference of Kozlov (PloS One 2012 7:e37441 “A highly Scalable Peptide-Based Assay System for Proteomics”).  Kozlov teaches using peptide-cDNA construct library to identify substrate cleavage site of Hepatitis C virus (See Abstract and Methods). Kozlov use the library to screen 3011 peptide-DNA of HCV constructs and identify three known cleavage sites plus one additional site (See Results).  Kozlov does not teach using the peptide-DNA construct to identify a disease-associated antigen by the steps outlined in the current invention, including binding to antibodies followed by immunoprecipitating the antibody-PPT complex for analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					Conclusion 

5.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/Primary Examiner, Art Unit 1678